DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and arguments, see (Pg. 9), filed 3-29-2021, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitamura et al. (US-9,616,637). 
Additionally, applicant’s arguments, see (Pg. 10) , filed 3-29-2021, with respect to claims 11-20 have been fully considered and are persuasive.  The rejection of claims 11-20 has been withdrawn.                                                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
A.) Claim(s) 1-3, 6-7, & 10, are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kitamura et al. (US-2015/0,083,325, hereinafter Kitamura) Regarding claim 1, 	
An extrusion die having an input surface and an opposing output surface, the extrusion die comprising: 
a feed hole plate forming the input surface and comprising feed holes extending from the input surface toward the output surface; 
an array of substantially parallel pins extending from the feed hole plate and forming at least a portion of the output surface; 
discharge slots at least partially defined by opposing first surfaces of adjacent pins, the discharge slots having a slot width (SW) and a slot length (SL), and 
extending from the output surface toward the input surface; and 
interconnected chambers fluidly connecting the feed holes and the discharge slots, 
the chambers being at least partially defined by opposing second surfaces of adjacent pins and having a chamber width (CW) and a chamber length (CL), 
a chamber length / chamber width ratio (CL / CW) ranges from 15 to 20,
wherein, a CW/SW ratio ranges from about 3 to about 5, and 
the slot width SW is about 0.056 mm or less
Wherein the slot width SW ranges from about 0.025 mm to about 0.051 mm.
Wherein the feed holes and the chambers overlap lengthwise. 
 teaches the following:
(Abstract) teaches a die for forming a honeycomb structure, including: a second plate-shaped portion that is formed of iron and the like that comprises back holes. Highlighting, (Fig. 4A-C) best depicts the back hole, cavities and slit arrangement. Noting that the feed holes and the chambers overlap lengthwise.
& c.), d.) & e.) (Abstract) teaches that die also comprising a first plate-shaped portion that is formed of tungsten carbide based cemented carbide and has cavities communicating with the back holes and slits communicating with the cavities. Highlighting, (Fig. 4A-C) best depicts the back hole, cavities and slit arrangement. Applicant’s feed holes are the back hole, interconnected chambers are the cavities and discharge slots are the slits. 
([0075]) teaches the slit preferably has a depth of 0.5 to 10 mm, this is applicants SL, ([0077]) teaches that the slit preferably has a width of 0.05 to 1.0 mm, this is applicants SW.
([0080]) teaches that the cavities 11 preferably have a depth h of 0.1 to 90 mm (refer to FIG. 4A). In this manner, by setting the depth h of the cavity 11 to this range, it is possible to effectively suppress wear of the second plate-shaped portion, this is applicant’s CL (0.1 to 90 mm). ([0081]) teaches A diameter of an open end 11 a of the cavity is preferably set to 0.5 to 5.0 mm, this is applicant’s CW (0.5 to 5.0 mm)
Given a CL from 0.1 to 90mm and CW from 0.5 to 5.0 mm. One possible ratio for CL/ CW yields, (80 mm/ 5 mm) or 16.
 Given a CW from 0.5 to 5.0 mm and a SW from 0.05 to 1.0 mm. One possible ratio for CW/SW yields, (4 mm / 1 mm) or 4. 
& 7a.) ([0077]) teaches that the slit preferably has a width of 0.05 to 1.0 mm, this is applicants SW. Noting, that 0.050 mm is less than is about 0.051 mm.
Regarding claim 2-3,
Wherein a SL/SW ratio ranges from about 15 to about 20.
Wherein a SL/SW ratio ranges from about 20 to about 30.
Kitamura teaches the following:
([0075]) teaches the slit preferably has a depth of 0.5 to 10 mm, this is applicants SL, ([0077]) teaches that the slit preferably has a width of 0.05 to 1.0 mm, this is applicants SW. One possible ratio for SL/SW yields, (1 mm / 0.05 mm) or 20.
Regarding claim 6, 	
Wherein the slot width SW is a minimum distance between the opposing first surfaces of adjacent pins.
Kitamura teaches the following:
 ([0077]) teaches that a width of the slit may be appropriately determined depending on a shape of the honeycomb structure to be formed. As such, it is understood that the width of the slits impacts the shapes of the honeycomb structure formed. Accordingly, one would have been motivated to optimize the slit width for the purpose of tailoring the shape of honeycomb structure to be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura and in further view of E. Ghassemieh et al. (The Effect of Nozzle Geometry on the Flow Characteristics of Small Water Jets, 2006, hereinafter Ghassemieh)
Regarding claim 8-9,
Wherein the chambers comprise tapered outlets disposed in fluid communication with the discharge slots; and
 the outlets form an exit angle ranging from about 20° to about 45°, with respect to a lengthwise axis of the corresponding chamber.
Wherein the exit angle ranges from about 25° to about 35°
Kitamura teaches the following:
(Col. 12, lines 24-26) teaches that the cavity has a large opening diameter and the back hole 5 having a small opening diameter communicate with each other.
Regarding claim 8-9 Kitamura as modified above is silent on the following limitation(s)
(8b), (9a)
Regarding Claim 8-9 Kitamura teaching a honeycomb extrusion die comprising interconnected back holes, cavities and slits that allow for the production of ceramic honeycomb articles, including implementing a variety of shapes for the slits on the first plate, ([0076], ([0094]), the cavity ([0095], Fig. 9) and the buffer zone with a wide range of embodiments and shapes ([0099]). However, Kitamura is silent on the exit angle for the extrusion die. In analogous art for a study in the impact of nozzle geometry on the flow characteristics of water, wherein the water is inserted into an entrance end moved through a small enclosure to an exit to be released and deposited, Ghassemieh suggests 
& 9a.) (Pg. 1741, Section 2.2, ¶1, lines 1-End) and (Fig. 2) depict the types of nozzle investigated, highlighting that the conical nozzles has an angle ranging 10° to 75°. (Pg. 1746, Section 3.6, HI, lines 1-End & Pg. 1747, ¶1) teaches that (Fig. 11) shows two sequences of high-speed flow visualizations for the nozzles with cone angles of 25° and 60° for supply pressures ranging from 0.6 to 10 MP. For the 25° nozzle the results show that at pressures above 3 MPa, disturbances completely cover the jet surface and further increase of the pressure causes an increase of the magnitude of the largest disturbances. The behavior of these jets is typical of the near-nozzle flow characteristics for nozzles with fully attached capillary flows, such as cone-up nozzles at low cone angles 10° < a < 35° as well as capillary nozzles with rounded inlet edge. At pressures above 5 MPa, these jets are found to produce substantial amounts of fine droplet mist. This ties in with the small droplets that are clearly visible in the visualizations at 7.5 and 10 MPa alongside the jet. This droplet stripping from the jet surface causes a loss of fluid mass, but the main jet remains intact over the entire distance between nozzle and impact surface. Whereas for the 60° nozzle the results show that the disturbance frequency increases with pressure up to 3 MPa, but at higher pressure the disturbance amplitude and frequency gradually decrease and the width of the jet also decreases. The behavior of these jets is typical of the near nozzle flow characteristics for cone-up nozzles at intermediate cone angles, 45° < a < 60°. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production apparatus for manufacturing of a ceramic honeycomb that utilizes a die, wherein the die comprises a series of back holes aligned with a multiplicity of slits, a plurality pillars forming the slits, an input end and output end and depicted cavity portion in communication with the back hole of Kitamura, by optimizing the exit angle, as taught by Ghassemieh. Highlighting, implementation of an optimized exit angel allows for tailoring the contraction coefficient felt on the material exiting the nozzle, (Col. 6, lines 32-36).
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Kitamura (US-2015/0,083,325, hereinafter Kitamura) as instantly claimed is that while the prior art Kitamura discloses a die for forming a honeycomb structure, including: a second plate-shaped portion that is formed of iron and the like that comprises back holes. Highlighting, (Fig. 4A-C) best depicts the back hole, cavities and slit arrangement. Noting that the feed holes and the chambers overlap lengthwise. However, Kitamura does not show a die comprising a first chambers extending from the feed holes, the first chambers having a first chamber width (CW1) and a first chamber length (CL1); and second chambers at least partially defined by opposing third surfaces of adjacent pins, the second chambers extending from the first chambers to the 4Application No.: 15/776187 discharge slots, the second chambers having a second chamber width (CW2) and a second chamber length (CL2), wherein the first chamber width CW I is greater than the second chamber width CW2
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).	
                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashi et al. (US-2011/0,233,171) – discloses on ([0048]) that the width of the slits 5 is, for example, 0.05 to 1.00 mm. The depth of the slits 5 from the kneaded clay formation face 17 is for example 0.50 to 5.00 mm. Where a possible ratio of CL2/CW2 is, 5 mm /1 mm, would yield a value of 5. Additionally, a possible ratio of CL1/CW1 is, 5 mm /0.833 mm, would yield a value of 6. 
 George Cunningham (US-4,722,819) – teaches in the (Abstract) teaches that slightly staggered primary feed holes, the outlet ends of each communicating with an associated feed reservoir, the latter each defined by a recess or depression in the inlet surface of the face plate. Each feed reservoir communicates with the inlet ends of three associated secondary feed holes
Kaneko et al. (US-2008/0,113,858) – discloses on ([0034]) teaches slits of 410 μm in width (a) and 3.0 mm in depth (1) were formed ([0035]) teaches that back holes of 1.8 mm in diameter (d) and 3.0 mm in depth (m) were fabricated at the crossover positions of the slits (2) (at every other positions. Where a ratio of CW/SW is, 1.8 mm / 410 μm or 1.8mm /.41mm, would yield a value of 4.39, ~ 4.4. 
Brew et al. (US-5,997,720) – discloses on (Col. 5, lines 14-15) teaches that a feed-hole approximately 1.035 inches in depth and 0.062 inches in diameter is formed in a Type 422 P/M stainless steel die blank by ECM drilling. Where a ratio of CL / CW is, 1.035/0.062, yielding a value of 16.69.
Takahashi et al. (US-7,500,847) – depicts in (Fig. 1 & Fig. 2) the arrangement of pins that are interconnected wherein the back holes (26) are formed by the by opposing second surfaces of adjacent pins. Noting, that this includes the portion of the back hole with a linear slope. Additionally, the back holes have a width and a length defined by the adjacent pins.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741            



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741